197 F.2d 150
NATIONAL LABOR RELATIONS BOARDv.PRIGG.
No. 12468.
United States Court of Appeals Fifth Circuit.
June 6, 1952.Rehearing Denied Aug. 4, 1952.

A. Norman Somers, Asst. Gen. Counsel, David P. Findling, Assoc.  Gen. Counsel and Ruth Weyand, Asst. Gen. Counsel, Washington, D.C., for petitioner.
H. Paul Prigg, Miami, Fla., in pro. per.
Before HUTCHESON, Chief Judge, and RUSSELL and STRUM, Circuit Judges.
PER CURIAM.


1
This court heretofore found: that there was substantial evidence to support the Board's finding that the respondent was guilty of unfair labor practices; and that the cease and desist and posting provisions of the Board's order were properly entered and should be enforced.1  We, however, upon the view that changed circumstances required it, remanded the cause to the Board for reconsideration of the reinstatement and back pay provisions of the order.


2
The Board did reconsider as directed, and did amend its order and is now again before this court petitioning the entry of an order amending its decree of April 1, 1949, to provide:


3
'(a) That paragraph 2(a) of the original order of the Board (relating to reinstatement) be denied enforcement.


4
'(b) That paragraph 2(b) of the original order of the Board (relating to back pay) be enforced only as to P. G. Watton.


5
'(c) That respondent be required to pay P. G. Watton the sum of $750.16 as back pay.'


6
The court has considered the petition and the record attached to and presented with it, and, being of the opinion that the petition should be granted as prayed, so orders.  An order amending the decree as above may therefore be presented for entry and entered.



1
 5 Cir., 172 F.2d 948-949